DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 2 is objected to because of the following informalities: Line 9 of claim 2 recites, in part, “the first and second thresholding maps” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --the first and second thresholding reference maps-- in order to maintain consistency with lines 4 - 5 and lines 7 - 8 of claim 2 and to improve the clarity and precision of the claim. Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Line 9 of claim 3 recites, in part, “the first and second augmented reference maps” which appears to contain inconsistent claim terminology and/or a minor informality. The Examiner suggests amending the claim to --the plurality of first and second augmented reference maps-- in order to maintain consistency with lines 4 - 5 and lines 7 - 8 of claim 3 and to improve the clarity and precision of the claim. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a database to store”, “a first auto-encoder/decoder to remove”, “a second auto-encoder/decoder to remove”, “fault type analyzer is to classify”, “a first thresholder to perform”, “a second thresholder to perform”, “a first augmenter to augment”, “a second augmenter to augment”, “a measurer to generate”, “a linear classificatory to compare”, “auto-encoding/decoding classificatory is to compare”, “a first auto-encoder to receive”, “a first auto-decoder to decode”, “a second auto-encoder to receive”, “a second auto-decoder to decode”, “a fault type analyzer to classify”, “a pre-processer to perform”, “a fault classificatory to classify”, “a first auto-encoder/decoder to generate”, “a second auto-encoder/decoder to generate”, “a first augmenter module to expand” and “a second augmenter module to expand” in claims 1 - 3, 5 - 9 and 11 - 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 - 3, 5 - 9 and 11 - 14 limitations “a first auto-encoder/decoder to remove”, “a second auto-encoder/decoder to remove”, “fault type analyzer is to classify”, “a first thresholder to perform”, “a second thresholder to perform”, “a first augmenter to augment”, “a second augmenter to augment”, “a measurer to generate”, “a linear classificatory to compare”, “auto-encoding/decoding classificatory is to compare”, “a first auto-encoder to receive”, “a first auto-decoder to decode”, “a second auto-encoder to receive”, “a second auto-decoder to decode”, “a fault type analyzer to classify”, “a pre-processer to perform”, “a fault classificatory to classify”, “a first auto-encoder/decoder to generate”, “a second auto-encoder/decoder to generate”, “a first augmenter module to expand” and “a second augmenter module to expand” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials, or acts for performing the entire claimed functions and to clearly link the structures, materials, or acts to the functions. The Examiner asserts that the instant disclosure fails to disclose the corresponding structure(s), material(s), or acts for performing the entire claimed function(s) of the aforementioned claim limitations at least because the instant disclosure is devoid of any explicitly recited structure(s) that perform(s) the function(s) in the claim(s) and because the instant disclosure fails to clearly link and/or associate any structure(s) and/or material(s) disclosed therein to the function(s) recited in the claim(s). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structures, materials, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structures, materials, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed functions and clearly links or associates the structures, materials, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which fault type of the target map “the fault type of the target map” recited on line 4 is referencing. Is it referring to the “fault type of the target map” recited on line 10 of claim 16 or the “fault type of the target map” recited on lines 1 - 2 of claim 20? Additionally, it is unclear as to whether or not the “fault type of the target map” recited on line 10 of claim 16 and the “fault type of the target map” recited on lines 1 - 2 of claim 20 are the same fault type of the target map or different fault types of the target map. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claims as requiring and referencing a single same fault type of the target map.
Claims 4, 10 and 15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 8, 10 - 12, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghadar et al. U.S. Publication No. 2017/0192411 A1 in view of Abedini et al. U.S. Publication No. 2018/0121626 A1.

-	With regards to claim 1, Ghadar et al. disclose a semiconductor wafer fault analysis system (Ghadar et al., Abstract, Figs. 2 - 3, 5A, 5B, 7 & 8, Pg. 1 ¶ 0002 and 0011 - 0012, Pg. 3 ¶ 0040 - 0041, Pg. 4 ¶ 0051 - 0054, Pg. 5 ¶ 0070 - 0079, Pg. 6 ¶ 0083 and 0086 - 0088, Pg. 6 ¶ 0091 - Pg. 7 ¶ 0093, Pg. 7 ¶ 0101 - Pg. 8 ¶ 0103) comprising: a first reference map, which is classified as a first fault type; (Ghadar et al., Pg. 3 ¶ 0040 - 0041 and 0047, Pg. 4 ¶ 0051 - 0054 and 0060, Pg. 5 ¶ 0071 - 0072 and 0076, Pg. 5 ¶ 0079 - Pg. 6 ¶ 0082 [“Often, there are more examples of one class (e.g., good/acceptable examples) than another class (e.g., abnormalities)”]) a first auto-encoder/decoder to remove a noise corresponding to the first fault type from the first reference map to generate a first pre-processed reference map; (Ghadar et al., Pg. 2 ¶ 0019, Pg. 3 ¶ 0040 and 0044 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0064 and 0071 - 0072) and a fault type analyzer, (Ghadar et al., Pg. 1 ¶ 0012, Pg. 2 ¶ 0014 - 0016, Pg. 4 ¶ 0051 - 0060, Pg. 5 ¶ 0070 - 0074 and 0079, Pg. 6 ¶ 0091 - Pg. 7 ¶ 0093) wherein: a training set is updated based on the first pre-processed reference map, (Ghadar et al., Pg. 3 ¶ 0040 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0071 - 0075) and the fault type analyzer is to classify a fault type of a target map based on the updated training set, (Ghadar et al., Abstract, Pg. 2 ¶ 0019 - 0021, Pg. 3 ¶ 0040 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0070 - 0075, Pg. 6 ¶ 0082 and 0092) the target map being generated by measuring a target wafer. (Ghadar et al., Fig. 8, Pg. 4 ¶ 0051 - 0054 and 0060 - 0062, Pg. 6 ¶ 0083 - 0092) Ghadar et al. fail to disclose explicitly a database to store a second reference map, which is classified as a second fault type; a second auto-encoder/decoder to remove a noise corresponding to the second fault type from the second reference map to generate a second pre-processed reference map; and wherein: the database is updated based on the first and second pre-processed reference maps; and classifying based on the updated database. Pertaining to analogous art, Abedini et al. disclose an analysis system (Abedini et al., Figs. 1, 2, 4A - 5 & 11 - 13, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0023 - 0030, Pg. 5 ¶ 0053 - 0056) comprising: a database (Abedini et al., Figs. 1, 5 & 11, Pg. 2 ¶ 0028 - 0030, Pg. 4 ¶ 0041, Pg. 5 ¶ 0053 - 0054, Pg. 6 ¶ 0057 - 0062 and 0066, Pg. 8 ¶ 0086 - 0091) to store a first reference map, which is classified as a first fault type, and a second reference map, which is classified as a second fault type; (Abedini et al., Figs. 1, 2, 5, 6 & 10, Pg. 1 ¶ 0004, Pg. 2 ¶ 0023 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0032, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0072, Pg. 5 ¶ 0049 - 0052) a first auto-encoder/decoder to remove a noise corresponding to the first fault type from the first reference map to generate a first pre-processed reference map; (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“each auto encoder 232/234/236 includes an encoder 402 and a decoder 404, and learns feature representations automatically (unsupervised) from data. The encoder 402 learns codes (e.g., basic features), which can be used by the decoder 404 to reconstruct the original image, while minimizing construction error. For example, the encoder 402 of each auto encoder 232/234/236 encodes an image 437 into a smaller sized vector (fixed sized vector of size m), and the decoder 404 performs a reconstruction (decoding) to result in the image 439”]) a second auto-encoder/decoder to remove a noise corresponding to the second fault type from the second reference map to generate a second pre-processed reference map; (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“For each group, an auto encoder, such as, auto encoder 1 (232), auto encoder 2 (234) . . . auto encoder N (236) is trained. The number N of auto encoders can vary based on the number of groups”]) wherein: the database is updated based on the first and second pre-processed reference maps, (Abedini et al., Figs. 1, 2 & 5, Pg. 2 ¶ 0024 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0034, Pg. 3 ¶ 0037 - 0038, Pg. 4 ¶ 0040 - 0042, Pg. 5 ¶ 0051 [“The MDSs of the reference patients considered for similarity can be preexisting and retrieved from a database, such as database 105”]) and the fault type analyzer is to classify a fault type of a target map based on the updated database. (Abedini et al., Abstract, Figs. 1, 2, 6 - 8 & 10, Pg. 1 ¶ 0004, Pg. 2 ¶ 0022 - 0025, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0033, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0048 - 0052) Ghadar et al. and Abedini et al. are combinable because they are both directed towards image processing and analysis systems that utilize trained auto-encoders to determine similarity between an input image and reference images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghadar et al. with the teachings of Abedini et al. This modification would have been prompted in order to enhance the base device of Ghadar et al. with the well-known and applicable techniques Abedini et al. applied to a similar device. Incorporating a database to store reference and pre-processed reference maps, as taught by Abedini et al., would enhance the base device of Ghadar et al. by facilitating storage of the dataset(s) of training images so as to ensure that the training images are able to be repeatedly accessed and referenced during operation of the base device especially during training of the auto-encoder and/or classifier and during classification of new samples, since the classification of new samples is based on a distance to a centroid of a training cluster. Furthermore, this modification would have been prompted by the teachings and suggestions of Ghadar et al. that their classifier is trained using a training dataset and that outputs of the detectors can be stored in a storage device or another storage medium, see at least page 2 paragraph 0020, page 3 paragraph 0045, page 4 paragraphs 0051 - 0054 and 0058 - 0060, page 5 paragraph 0072, page 6 paragraphs 0082 and 0092 of Ghadar et al. In addition, storing a second reference map, which is classified as a second fault type, and utilizing a second auto-encoder/decoder to remove a noise corresponding to the second fault type from the second reference map to generate a second pre-processed reference map, as taught by Abedini et al., would enhance the base device of Ghadar et al. by allowing for it to classify target maps as belonging to one of multiple possible classes so as to improve the usefulness of the base device since, instead of just providing end-users with a compliant or non-compliant indication, a more detailed and informative output indicating, for example, one or more reasons for non-compliance would be able to be output to end-users. Moreover, this modification would have been prompted by the teachings and suggestions of Ghadar et al. that other embodiments of their method may be used to indicate one or more reasons for a failure of a wafer, such as polishing defects, contamination, scratches, etc., and that other embodiments of their method may be used to generate a classifier having multiple classes, see at least page 5 paragraphs 0070 - 0072 of Ghadar et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a database would be utilized to facilitate storage of the reference and pre-processed reference maps so as to ensure that they are able to be repeatedly accessed and referenced during operation of the base device and in that a second auto-encoder/decoder would be utilized to remove a noise from a second reference map classified as a second fault type to generate a second pre-processed reference map so that target maps would be able to be classified into one of multiple possible classes which would thereby improve the usefulness of the base device by enabling a more detailed and informative output indicating, for example, one or more reasons for non-compliance of a wafer to be provided to end-users. Therefore, it would have been obvious to combine Ghadar et al. with Abedini et al. to obtain the invention as specified in claim 1.

-	With regards to claim 5, Ghadar et al. in view of Abedini et al. disclose the semiconductor wafer fault analysis system as claimed in claim 1, further comprising a measurer to generate the target map by measuring the target wafer. (Ghadar et al., Fig. 8, Pg. 4 ¶ 0051 - 0054 and 0060 - 0062, Pg. 6 ¶ 0083 - 0092) In addition, analogous art Abedini et al. disclose a measurer to generate the target map.(Abedini et al., Figs. 1 & 10, Pg. 2 ¶ 0027 - Pg. 3 ¶ 0031, Pg. 5 ¶ 0048 - 0049) 

-	With regards to claim 7, Ghadar et al. in view of Abedini et al. disclose the semiconductor wafer fault analysis system as claimed in claim 1, wherein the first auto-encoder/decoder includes: a first auto-encoder to receive the first reference map and to encode the first reference map; (Ghadar et al., Pg. 3 ¶ 0040 - 0041 and 0044 - 0047, Pg. 4 ¶ 0051 - 0054 and 0058 - 0060, Pg. 5 ¶ 0071 - 0072 and 0076, Pg. 5 ¶ 0079 - Pg. 6 ¶ 0082) and a first auto-decoder to decode the encoded first reference map by the first auto- encoder and to output the decoded first reference map as the first pre-processed reference map. (Ghadar et al., Pg. 3 ¶ 0040 and 0044 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0071 - 0072 [“The final layer of auto encoder can have the same number of nodes as the input layer. The auto-encoder can be trained so that the output value Y is as close as possible as input X. In other words, auto-encoders are trained to reconstruct their own inputs with minimum loss”]) Ghadar et al. fail to disclose explicitly wherein the second auto-encoder/decoder includes: a second auto-encoder to receive the second reference map and to encode the second reference map, and a second auto-decoder to decode the encoded second reference map by the second auto-encoder and to output the decoded second reference map as the second pre- processed reference map. Pertaining to analogous art, Abedini et al. disclose wherein the first auto-encoder/decoder includes: a first auto-encoder to receive the first reference map and to encode the first reference map; (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051) and a first auto-decoder to decode the encoded first reference map by the first auto- encoder and to output the decoded first reference map as the first pre-processed reference map, (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051) and wherein the second auto-encoder/decoder includes: a second auto-encoder to receive the second reference map and to encode the second reference map, (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“For each group, an auto encoder, such as, auto encoder 1 (232), auto encoder 2 (234) . . . auto encoder N (236) is trained. The number N of auto encoders can vary based on the number of groups”]) and a second auto-decoder to decode the encoded second reference map by the second auto-encoder and to output the decoded second reference map as the second pre- processed reference map. (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051) 

-	With regards to claim 8, Ghadar et al. in view of Abedini et al. disclose the semiconductor wafer fault analysis system as claimed in claim 7, wherein the first auto-encoder and the first auto-decoder are further to perform an un-supervised learning with first additional reference maps that are classified as the first fault type. (Ghadar et al., Pg. 3 ¶ 0039 - 0041 and 0044 - 0047, Pg. 4 ¶ 0051 - 0054 and 0058 - 0060, Pg. 5 ¶ 0070 - 0075, Pg. 6 ¶ 0080) Ghadar et al. fail to disclose explicitly wherein the second auto-encoder and the second auto-decoder are further to perform an un-supervised learning with second additional reference maps that are classified as the second fault type. Pertaining to analogous art, Abedini et al. disclose wherein the first auto-encoder and the first auto-decoder are further to perform an un-supervised learning with first additional reference maps that are classified as the first fault type, (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0034, Pg. 4 ¶ Pg. 3 ¶ 0038 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0049 - 0051 [“each auto encoder 232/234/236 includes an encoder 402 and a decoder 404, and learns feature representations automatically (unsupervised) from data” and “An auto encoder requires a substantial number of training samples to learn an encoding algorithm”]) and wherein the second auto-encoder and the second auto-decoder are further to perform an un-supervised learning with second additional reference maps that are classified as the second fault type. (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0034, Pg. 4 ¶ Pg. 3 ¶ 0038 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0049 - 0051 [“For each group, an auto encoder, such as, auto encoder 1 (232), auto encoder 2 (234) . . . auto encoder N (236) is trained. The number N of auto encoders can vary based on the number of groups”]) 

-	With regards to claim 10, Ghadar et al. in view of Abedini et al. disclose the semiconductor wafer fault analysis system as claimed in claim 1, wherein information of the classified fault type of the target map is provided to an external manufacturing device controller. (Ghadar et al., Fig. 2, Pg. 2 ¶ 0018 - 0021, Pg. 4 ¶ 0053 - 0056, Pg. 5 ¶ 0071 - 0075, Pg. 6 ¶ 0091 - 0092, Pg. 7 ¶ 0101 - Pg. 8 ¶ 0103) 

-	With regards to claim 11, Ghadar et al. disclose a semiconductor wafer fault analysis system (Ghadar et al., Abstract, Figs. 2 - 3, 5A, 5B, 7 & 8, Pg. 1 ¶ 0002 and 0011 - 0012, Pg. 3 ¶ 0040 - 0041, Pg. 4 ¶ 0051 - 0054, Pg. 5 ¶ 0070 - 0079, Pg. 6 ¶ 0083 and 0086 - 0088, Pg. 6 ¶ 0091 - Pg. 7 ¶ 0093, Pg. 7 ¶ 0101 - Pg. 8 ¶ 0103) comprising: a first reference map that is classified as a first fault type; (Ghadar et al., Pg. 3 ¶ 0040 - 0041 and 0047, Pg. 4 ¶ 0051 - 0054 and 0060, Pg. 5 ¶ 0071 - 0072 and 0076, Pg. 5 ¶ 0079 - Pg. 6 ¶ 0082 [“Often, there are more examples of one class (e.g., good/acceptable examples) than another class (e.g., abnormalities)”]) a measurer to generate a target map by measuring a target semiconductor wafer; (Ghadar et al., Fig. 8, Pg. 4 ¶ 0051 - 0054 and 0060 - 0062, Pg. 6 ¶ 0083 - 0092) and a fault type analyzer (Ghadar et al., Pg. 1 ¶ 0012, Pg. 2 ¶ 0014 - 0016, Pg. 4 ¶ 0051 - 0060, Pg. 5 ¶ 0070 - 0074 and 0079, Pg. 6 ¶ 0091 - Pg. 7 ¶ 0093) to classify a fault type of the target map based on the first reference map, (Ghadar et al., Abstract, Pg. 2 ¶ 0019 - 0021, Pg. 3 ¶ 0040 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0070 - 0075, Pg. 6 ¶ 0082 and 0092) wherein the fault type analyzer includes: a pre-processer to perform a first pre-processing operation on the first reference map by using information of the first fault type to generate one or more first pre-processed reference maps; (Ghadar et al., Pg. 2 ¶ 0019, Pg. 3 ¶ 0040 and 0044 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0064 and 0071 - 0072) and a fault classificator (Ghadar et al., Pg. 1 ¶ 0012, Pg. 2 ¶ 0014 - 0016, Pg. 4 ¶ 0051 - 0060, Pg. 5 ¶ 0070 - 0074 and 0079, Pg. 6 ¶ 0091 - Pg. 7 ¶ 0093) to classify the fault type of the target map by comparing the target map with each of the one or more first pre-processed reference maps. (Ghadar et al., Abstract, Figs. 3B & 5B, Pg. 2 ¶ 0019 - 0021, Pg. 3 ¶ 0040 - 0045, Pg. 4 ¶ 0054 and 0058 - 0060, Pg. 5 ¶ 0070 - 0072, Pg. 6 ¶ 0082 and 0092) Ghadar et al. fail to disclose explicitly a database including a second reference map that is classified as a second fault type; classifying based on the second reference map in the database, a pre-processer to perform a second pre-processing operation on the second reference map by using information about the second fault type to generate one or more second pre-processed reference maps; and classifying by comparing the target map with each of the one or more second pre-processed reference maps. Pertaining to analogous art, Abedini et al. disclose an analysis system (Abedini et al., Figs. 1, 2, 4A - 5 & 11 - 13, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0023 - 0030, Pg. 5 ¶ 0053 - 0056) comprising: a database (Abedini et al., Figs. 1, 5 & 11, Pg. 2 ¶ 0028 - 0030, Pg. 4 ¶ 0041, Pg. 5 ¶ 0053 - 0054, Pg. 6 ¶ 0057 - 0062 and 0066, Pg. 8 ¶ 0086 - 0091) including a first reference map that is classified as a first fault type and a second reference map that is classified as a second fault type; (Abedini et al., Figs. 1, 2, 5, 6 & 10, Pg. 1 ¶ 0004, Pg. 2 ¶ 0023 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0032, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0072, Pg. 5 ¶ 0049 - 0052) a measurer to generate a target map; (Abedini et al., Figs. 1 & 10, Pg. 2 ¶ 0027 - Pg. 3 ¶ 0031, Pg. 5 ¶ 0048 - 0049) and a fault type analyzer to classify a fault type of the target map based on the first reference map and the second reference map in the database, (Abedini et al., Abstract, Figs. 1, 2, 6 - 8 & 10, Pg. 1 ¶ 0004, Pg. 2 ¶ 0022 - 0025, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0033, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0048 - 0052) wherein the fault type analyzer includes: a pre-processer to perform a first pre-processing operation on the first reference map by using information of the first fault type to generate one or more first pre-processed reference maps (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“each auto encoder 232/234/236 includes an encoder 402 and a decoder 404, and learns feature representations automatically (unsupervised) from data. The encoder 402 learns codes (e.g., basic features), which can be used by the decoder 404 to reconstruct the original image, while minimizing construction error. For example, the encoder 402 of each auto encoder 232/234/236 encodes an image 437 into a smaller sized vector (fixed sized vector of size m), and the decoder 404 performs a reconstruction (decoding) to result in the image 439”]) and to perform a second pre-processing operation on the second reference map by using information about the second fault type to generate one or more second pre-processed reference maps; (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“For each group, an auto encoder, such as, auto encoder 1 (232), auto encoder 2 (234) . . . auto encoder N (236) is trained. The number N of auto encoders can vary based on the number of groups”]) and a fault classificator to classify the fault type of the target map by comparing the target map with each of the one or more first pre-processed reference maps and the one or more second pre-processed reference maps. (Abedini et al., Abstract, Figs. 1, 2, 6 - 8 & 10, Pg. 1 ¶ 0004, Pg. 2 ¶ 0022 - 0025, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0033, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0048 - 0052) Ghadar et al. and Abedini et al. are combinable because they are both directed towards image processing and analysis systems that utilize trained auto-encoders to determine similarity between an input image and reference images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghadar et al. with the teachings of Abedini et al. This modification would have been prompted in order to enhance the base device of Ghadar et al. with the well-known and applicable techniques Abedini et al. applied to a similar device. Incorporating a database to store reference and pre-processed reference maps, as taught by Abedini et al., would enhance the base device of Ghadar et al. by facilitating storage of the dataset(s) of training images so as to ensure that the training images are able to be repeatedly accessed and referenced during operation of the base device especially during training of the auto-encoder and/or classifier and during classification of new samples, since the classification of new samples is based on a distance to a centroid of a training cluster. Furthermore, this modification would have been prompted by the teachings and suggestions of Ghadar et al. that their classifier is trained using a training dataset and that outputs of the detectors can be stored in a storage device or another storage medium, see at least page 2 paragraph 0020, page 3 paragraph 0045, page 4 paragraphs 0051 - 0054 and 0058 - 0060, page 5 paragraph 0072, page 6 paragraphs 0082 and 0092 of Ghadar et al. In addition, including a second reference map, which is classified as a second fault type, utilizing a second pre-processing operation on the second reference map to generate a second pre-processed reference map and classifying by comparing the target map with each of the one or more first and second pre-processed reference maps, as taught by Abedini et al., would enhance the base device of Ghadar et al. by allowing for it to classify target maps as belonging to one of multiple possible classes so as to improve the usefulness of the base device since, instead of just providing end-users with a compliant or non-compliant indication, a more detailed and informative output indicating, for example, one or more reasons for non-compliance would be able to be output to end-users. Moreover, this modification would have been prompted by the teachings and suggestions of Ghadar et al. that other embodiments of their method may be used to indicate one or more reasons for a failure of a wafer, such as polishing defects, contamination, scratches, etc., and that other embodiments of their method may be used to generate a classifier having multiple classes, see at least page 5 paragraphs 0070 - 0072 of Ghadar et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a database would be utilized to facilitate storage of the reference and pre-processed reference maps so as to ensure that they are able to be repeatedly accessed and referenced during operation of the base device and in that a second pre-processing operation would be performed on a second reference map classified as a second fault type to generate a second pre-processed reference map so that target maps would be able to be classified into one of multiple possible classes so as improve the usefulness of the base device by enabling a more detailed and informative output indicating, for example, one or more reasons for non-compliance of a wafer to be provided to end-users. Therefore, it would have been obvious to combine Ghadar et al. with Abedini et al. to obtain the invention as specified in claim11. 

-	With regards to claim 12, Ghadar et al. in view of Abedini et al. disclose the semiconductor wafer fault analysis system as claimed in claim 11, wherein the pre-processer includes: a first auto-encoder/decoder to generate the one or more first pre-processed reference maps by performing the first pre-processing operation on the first reference map such that a noise corresponding to the first fault type is removed from the first reference map. (Ghadar et al., Pg. 2 ¶ 0019, Pg. 3 ¶ 0040 and 0044 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0064 and 0071 - 0072) Ghadar et al. fail to disclose explicitly a second auto-encoder/decoder to generate the one or more second pre-processed reference maps by performing the second pre-processing operation on the second reference map such that a noise corresponding to the second fault type is removed from the second reference map. Pertaining to analogous art, Abedini et al. disclose wherein the pre-processer includes: a first auto-encoder/decoder to generate the one or more first pre-processed reference maps by performing the first pre-processing operation on the first reference map such that a noise corresponding to the first fault type is removed from the first reference map; (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“each auto encoder 232/234/236 includes an encoder 402 and a decoder 404, and learns feature representations automatically (unsupervised) from data. The encoder 402 learns codes (e.g., basic features), which can be used by the decoder 404 to reconstruct the original image, while minimizing construction error. For example, the encoder 402 of each auto encoder 232/234/236 encodes an image 437 into a smaller sized vector (fixed sized vector of size m), and the decoder 404 performs a reconstruction (decoding) to result in the image 439”]) and a second auto-encoder/decoder to generate the one or more second pre-processed reference maps by performing the second pre-processing operation on the second reference map such that a noise corresponding to the second fault type is removed from the second reference map. (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“For each group, an auto encoder, such as, auto encoder 1 (232), auto encoder 2 (234) . . . auto encoder N (236) is trained. The number N of auto encoders can vary based on the number of groups”]) 

-	With regards to claim 16, Ghadar et al. disclose an operation method of a semiconductor wafer fault analysis system, (Ghadar et al., Abstract, Figs. 2 - 3, 5A, 5B, 7 & 8, Pg. 1 ¶ 0002 and 0011 - 0012, Pg. 3 ¶ 0040 - 0041, Pg. 4 ¶ 0051 - 0054, Pg. 5 ¶ 0070 - 0079, Pg. 6 ¶ 0083 and 0086 - 0088, Pg. 6 ¶ 0091 - Pg. 7 ¶ 0093, Pg. 7 ¶ 0101 - Pg. 8 ¶ 0103) the method comprising: performing a first pre-processing operation on a first reference map, which is classified as a first fault type, (Ghadar et al., Pg. 3 ¶ 0040 - 0041 and 0047, Pg. 4 ¶ 0051 - 0054 and 0060, Pg. 5 ¶ 0071 - 0072 and 0076, Pg. 5 ¶ 0079 - Pg. 6 ¶ 0082 [“Often, there are more examples of one class (e.g., good/acceptable examples) than another class (e.g., abnormalities)”]) based on information of the first fault type to generate one or more first pre-processed reference maps; (Ghadar et al., Pg. 2 ¶ 0019, Pg. 3 ¶ 0040 and 0044 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0064 and 0071 - 0072) generating a target map by measuring a target semiconductor wafer; (Ghadar et al., Fig. 8, Pg. 4 ¶ 0051 - 0054 and 0060 - 0062, Pg. 6 ¶ 0083 - 0092) classifying a fault type of the target map based on the first reference map and the one or more first pre-processed reference maps; (Ghadar et al., Abstract, Pg. 2 ¶ 0019 - 0021, Pg. 3 ¶ 0040 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0070 - 0075, Pg. 6 ¶ 0082 and 0092) and outputting information of the classified fault type of the target map, (Ghadar et al., Fig. 2, Pg. 2 ¶ 0018 - 0021, Pg. 4 ¶ 0053 - 0056, Pg. 5 ¶ 0071 - 0075, Pg. 6 ¶ 0091 - 0092, Pg. 7 ¶ 0101 - Pg. 8 ¶ 0103) wherein: the first pre-processing operation is performed by a first auto-encoder/decoder. (Ghadar et al., Pg. 2 ¶ 0019, Pg. 3 ¶ 0040 and 0044 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0064 and 0071 - 0072) Ghadar et al. fail to disclose explicitly performing a second pre-processing operation on a second reference map, which is classified as a second fault type, based on information of the second fault type to generate one or more second pre-processed reference maps; classifying based on the second reference map and the one or more second pre-processed reference maps; and wherein: the second pre-processing operation is performed by a second auto-encoder/decoder different from the first auto-encoder/decoder. Pertaining to analogous art, Abedini et al. disclose an operation method of an analysis system, (Abedini et al., Figs. 1, 2, 4A - 5 & 11 - 13, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0023 - 0030, Pg. 5 ¶ 0053 - 0056) the method comprising: performing a first pre-processing operation on a first reference map, which is classified as a first fault type, (Abedini et al., Figs. 1, 2, 5, 6 & 10, Pg. 1 ¶ 0004, Pg. 2 ¶ 0023 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0032, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0072, Pg. 5 ¶ 0049 - 0052) based on information of the first fault type to generate one or more first pre-processed reference maps; (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051) performing a second pre-processing operation on a second reference map, which is classified as a second fault type, (Abedini et al., Figs. 1, 2, 5, 6 & 10, Pg. 1 ¶ 0004, Pg. 2 ¶ 0023 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0032, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0072, Pg. 5 ¶ 0049 - 0052) based on information of the second fault type to generate one or more second pre-processed reference maps; (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051) classifying a fault type of the target map based on the first reference map, the second reference map, the one or more first pre-processed reference maps, and the one or more second pre-processed reference maps; (Abedini et al., Abstract, Figs. 1, 2, 6 - 8 & 10, Pg. 1 ¶ 0004, Pg. 2 ¶ 0022 - 0025, Pg. 2 ¶ 0029 - Pg. 3 ¶ 0033, Pg. 3 ¶ 0039 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0048 - 0052) and outputting information of the classified fault type of the target map, (Abedini et al., Figs. 1 & 9, Pg. 2 ¶ 0022 - 0024 and 0030, Pg. 4 ¶ 0041 - 0043 and 0046 - 0047, Pg. 5 ¶ 0051 - 0052) wherein: the first pre-processing operation is performed by a first auto-encoder/decoder, (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“each auto encoder 232/234/236 includes an encoder 402 and a decoder 404, and learns feature representations automatically (unsupervised) from data. The encoder 402 learns codes (e.g., basic features), which can be used by the decoder 404 to reconstruct the original image, while minimizing construction error. For example, the encoder 402 of each auto encoder 232/234/236 encodes an image 437 into a smaller sized vector (fixed sized vector of size m), and the decoder 404 performs a reconstruction (decoding) to result in the image 439”]) and the second pre-processing operation is performed by a second auto-encoder/decoder different from the first auto-encoder/decoder. (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“For each group, an auto encoder, such as, auto encoder 1 (232), auto encoder 2 (234) . . . auto encoder N (236) is trained. The number N of auto encoders can vary based on the number of groups”]) Ghadar et al. and Abedini et al. are combinable because they are both directed towards image processing and analysis systems that utilize trained auto-encoders to determine similarity between an input image and reference images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ghadar et al. with the teachings of Abedini et al. This modification would have been prompted in order to enhance the base device of Ghadar et al. with the well-known and applicable technique Abedini et al. applied to a similar device. Utilizing a second auto-encoder/decoder to perform a pre-processing operation on a second reference map classified as a second fault type to generate a second pre-processed reference map and classifying the target map based on the first and second reference maps and the one or more first and second pre-processed reference maps, as taught by Abedini et al., would enhance the base device of Ghadar et al. by allowing for it to classify target maps as belonging to one of multiple possible classes so as to improve the usefulness of the base device since, instead of just providing end-users with a compliant or non-compliant indication, a more detailed and informative output indicating, for example, one or more reasons for non-compliance would be able to be output to end-users. Furthermore, this modification would have been prompted by the teachings and suggestions of Ghadar et al. that other embodiments of their method may be used to indicate one or more reasons for a failure of a wafer, such as polishing defects, contamination, scratches, etc., and that other embodiments of their method may be used to generate a classifier having multiple classes, see at least page 5 paragraphs 0070 - 0072 of Ghadar et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a second auto-encoder/decoder would be utilized to perform a second pre-processing operation on a second reference map classified as a second fault type to generate a second pre-processed reference map and the target map would be classified based on the first and second reference maps and the one or more first and second pre-processed reference maps so as to enhance the base device of Ghadar et al. by allowing for the target map to be classified into one of multiple possible classes thereby improving the usefulness of the base device by enabling a more detailed and informative output indicating, for example, one or more reasons for non-compliance of a wafer to be provided to end-users. Therefore, it would have been obvious to combine Ghadar et al. with Abedini et al. to obtain the invention as specified in claim 16. 

-	With regards to claim 17, Ghadar et al. in view of Abedini et al. disclose the method as claimed in claim 16, wherein the first auto-encoder/decoder is adjusted through an un-supervised learning based on first additional reference maps that are classified as the first fault type, (Ghadar et al., Pg. 3 ¶ 0039 - 0041 and 0044 - 0047, Pg. 4 ¶ 0051 - 0054 and 0058 - 0060, Pg. 5 ¶ 0070 - 0075, Pg. 6 ¶ 0080) wherein the first pre-processing operation includes removing a noise of the first fault type from the first reference map by the first auto-encoder/decoder. (Ghadar et al., Pg. 2 ¶ 0019, Pg. 3 ¶ 0040 and 0044 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0064 and 0071 - 0072) Ghadar et al. fail to disclose explicitly wherein the second auto-encoder/decoder is adjusted through an un-supervised learning based on second additional reference maps that are classified as the second fault type, and wherein the second pre-processing operation includes removing a noise of the second fault type from the second reference map by the second auto-encoder/decoder. Pertaining to analogous art, Abedini et al. disclose wherein the first auto-encoder/decoder is adjusted through an un-supervised learning based on first additional reference maps that are classified as the first fault type, (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0034, Pg. 4 ¶ Pg. 3 ¶ 0038 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0049 - 0051 [“each auto encoder 232/234/236 includes an encoder 402 and a decoder 404, and learns feature representations automatically (unsupervised) from data” and “An auto encoder requires a substantial number of training samples to learn an encoding algorithm”]) wherein the first pre-processing operation includes removing a noise of the first fault type from the first reference map by the first auto-encoder/decoder, (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“each auto encoder 232/234/236 includes an encoder 402 and a decoder 404, and learns feature representations automatically (unsupervised) from data. The encoder 402 learns codes (e.g., basic features), which can be used by the decoder 404 to reconstruct the original image, while minimizing construction error. For example, the encoder 402 of each auto encoder 232/234/236 encodes an image 437 into a smaller sized vector (fixed sized vector of size m), and the decoder 404 performs a reconstruction (decoding) to result in the image 439”]) wherein the second auto-encoder/decoder is adjusted through an un-supervised learning based on second additional reference maps that are classified as the second fault type, (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0034, Pg. 4 ¶ Pg. 3 ¶ 0038 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0049 - 0051 [“For each group, an auto encoder, such as, auto encoder 1 (232), auto encoder 2 (234) . . . auto encoder N (236) is trained. The number N of auto encoders can vary based on the number of groups”]) and wherein the second pre-processing operation includes removing a noise of the second fault type from the second reference map by the second auto-encoder/decoder. (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“For each group, an auto encoder, such as, auto encoder 1 (232), auto encoder 2 (234) . . . auto encoder N (236) is trained. The number N of auto encoders can vary based on the number of groups”]) 

-	With regards to claim 19, Ghadar et al. in view of Abedini et al. disclose the method as claimed in claim 16, further comprising: generating a third pre-processed reference map by performing the first pre-processing operation on the target map when the fault type of the target map is classified as the first fault type. (Ghadar et al., Pg. 3 ¶ 0040 - 0041 and 0044 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0070 - 0075) Ghadar et al. fail to disclose explicitly generating a third pre-processed reference map by performing the second pre-processing operation on the target map when the fault type of the target map is classified as the second fault type. Pertaining to analogous art, Abedini et al. disclose generating a third pre-processed reference map by performing the first pre-processing operation on the target map when the fault type of the target map is classified as the first fault type (Abedini et al., Figs. 2 - 5 & 10, Pg. 2 ¶ 0024 - 0025, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0049 - 0051) and by performing the second pre-processing operation on the target map when the fault type of the target map is classified as the second fault type. (Abedini et al., Figs. 2 - 5 & 10, Pg. 2 ¶ 0024 - 0025, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0049 - 0051) 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ghadar et al. U.S. Publication No. 2017/0192411 A1 in view of Abedini et al. U.S. Publication No. 2018/0121626 A1 as applied to claims 1 and 11 above, and further in view of Miyamoto et al. U.S. Publication No. 2004/0218806 A1.

-	With regards to claim 2, Ghadar et al. in view of Abedini et al. disclose the semiconductor wafer fault analysis system as claimed in claim 1. Ghadar et al. fail to disclose explicitly a first thresholder to perform a thresholding operation on the first pre-processed reference map based on information of the first fault type to generate a first thresholding reference map; and a second thresholder to perform a thresholding operation on the second pre-processed reference map based on information of the second fault type to generate a second thresholding reference map, wherein the database is updated with the first and second thresholding maps that are generated based on the first and second pre-processed reference maps. Pertaining to analogous art, Abedini et al. disclose wherein the database is updated with first and second maps that are generated based on the first and second pre-processed reference maps. (Abedini et al., Figs. 1, 2 & 5, Pg. 2 ¶ 0024 - 0025, Pg. 2 ¶ 0028 - Pg. 3 ¶ 0034, Pg. 3 ¶ 0037 - 0038, Pg. 4 ¶ 0040 - 0042, Pg. 5 ¶ 0051 [“The MDSs of the reference patients considered for similarity can be preexisting and retrieved from a database, such as database 105”]) Abedini et al. fail to disclose explicitly a first thresholder to perform a thresholding operation on the first pre-processed reference map based on information of the first fault type to generate a first thresholding reference map; and a second thresholder to perform a thresholding operation on the second pre-processed reference map based on information of the second fault type to generate a second thresholding reference map, wherein the database is updated with the first and second thresholding maps. Pertaining to analogous art, Miyamoto et al. disclose a first thresholder to perform a thresholding operation on the first pre-processed reference map based on information of the first fault type to generate a first thresholding reference map; (Miyamoto et al., Fig. 13, Pg. 4 ¶ 0040 and 0043, Pg. 13 ¶ 0151 - 0154 [“The various defect images include, in addition to all the defect images and reference images picked up by the detectors of the defect inspection machines 101, including the other defect inspection machines, no matter whether a defect is actually detected, at least one processed image, which is obtained by subjecting the defect images/reference images to an arbitrary image process (e.g., binarization image process or expansion/compression image process)” and “Reference image 1301 and defect image 1302 are subjected to image process A 1303 and image process B 1304, respectively. Binary images 1305 and 1306 are obtained respectively by binarizing wiring areas, which are derived from image processing”]) and a second thresholder to perform a thresholding operation on the second pre-processed reference map based on information of the second fault type to generate a second thresholding reference map, (Miyamoto et al., Fig. 13, Pg. 4 ¶ 0040 and 0043, Pg. 13 ¶ 0151 - 0154) wherein the database is updated with the first and second thresholding maps that are generated based on the first and second pre-processed reference maps. (Miyamoto et al., Fig. 13, Pg. 2 ¶ 0019, Pg. 4 ¶ 0042 - 0046, Pg. 5 ¶ 0051 - 0054, Pg. 8 ¶ 0095 - 0098, Pg. 13 ¶ 0152 - 0154) Ghadar et al. in view of Abedini et al. and Miyamoto et al. are combinable because they are all directed towards image processing and analysis systems that determine similarity between an input image and reference images and, similar to Ghadar et al., Miyamoto et al. is also directed towards classifying wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghadar et al. in view of Abedini et al. with the teachings of Miyamoto et al. This modification would have been prompted in order to enhance the combined base device of Ghadar et al. in view of Abedini et al. with the well-known and applicable technique Miyamoto et al. applied to a similar device. Performing thresholding operations on the pre-processed reference maps to generate first and second thresholding reference maps, as taught by Miyamoto et al., would enhance the combined base device by improving its ability to quickly and reliably identify and locate potential fault types since areas of the pre-processed reference maps that are not relevant to defect classification would be removed from the pre-processed reference maps. Furthermore, this modification would enhance the combined base device by increasing its overall computational efficiency since the amount of data required to be stored and utilized in comparison operations would be reduced. Moreover, this modification would have been prompted by the teachings and suggestions of Ghadar et al. that eigenvectors of the die-stack can be thresholded to yield segments consisting of pixels with high covariance, that statistical images can be thresholded to yield segments, that the output of their detectors can be compared to a threshold and any values above the threshold may be identified as non-compliant, see at least page 3 paragraphs 0040, 0044 and 0047 and page 6 paragraph 0092 of Ghadar et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that thresholding operations would be performed on the pre-processed reference maps to generate first and second thresholding reference maps so as to increase the overall computational efficiency of the combined base device by reducing the amount of data to be utilized in comparison operations and allow for potential fault types to be quickly and reliably identified and located since areas of the pre-processed reference maps that are not relevant to defect classification would be removed. Therefore, it would have been obvious to combine Ghadar et al. in view of Abedini et al. with Miyamoto et al. to obtain the invention as specified in claim 2.

-	With regards to claim 13, Ghadar et al. in view of Abedini et al. disclose the semiconductor wafer fault analysis system as claimed in claim 11, wherein the pre-processer includes: a first auto-encoder/decoder to remove a noise corresponding to the first fault type from the first reference map. (Ghadar et al., Pg. 2 ¶ 0019, Pg. 3 ¶ 0040 and 0044 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0064 and 0071 - 0072) Ghadar et al. fail to disclose explicitly wherein the pre-processer includes: a first thresholder to perform a first thresholding operation on an output of the first auto-encoder/decoder by using information of the first fault type to output the one or more first pre-processed reference maps; a second auto-encoder/decoder to remove a noise corresponding to the second fault type from the second reference map; and a second thresholder to perform a second thresholding operation on an output of the second auto-encoder/decoder by using information of the second fault type to output the one or more second pre-processed reference maps. Pertaining to analogous art, Abedini et al. disclose a first auto-encoder/decoder to remove a noise corresponding to the first fault type from the first reference map; (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“each auto encoder 232/234/236 includes an encoder 402 and a decoder 404, and learns feature representations automatically (unsupervised) from data. The encoder 402 learns codes (e.g., basic features), which can be used by the decoder 404 to reconstruct the original image, while minimizing construction error. For example, the encoder 402 of each auto encoder 232/234/236 encodes an image 437 into a smaller sized vector (fixed sized vector of size m), and the decoder 404 performs a reconstruction (decoding) to result in the image 439”]) and a second auto-encoder/decoder to remove a noise corresponding to the second fault type from the second reference map. (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“For each group, an auto encoder, such as, auto encoder 1 (232), auto encoder 2 (234) . . . auto encoder N (236) is trained. The number N of auto encoders can vary based on the number of groups”]) Abedini et al. fail to disclose explicitly a first thresholder to perform a first thresholding operation on an output of the first auto-encoder/decoder by using information of the first fault type to output the one or more first pre-processed reference maps; and a second thresholder to perform a second thresholding operation on an output of the second auto-encoder/decoder by using information of the second fault type to output the one or more second pre-processed reference maps. Pertaining to analogous art, Miyamoto et al. disclose a first thresholder to perform a first thresholding operation on an output of the first auto-encoder/decoder by using information of the first fault type to output the one or more first pre-processed reference maps; (Miyamoto et al., Fig. 13, Pg. 4 ¶ 0040 and 0043, Pg. 13 ¶ 0151 - 0154 [“The various defect images include, in addition to all the defect images and reference images picked up by the detectors of the defect inspection machines 101, including the other defect inspection machines, no matter whether a defect is actually detected, at least one processed image, which is obtained by subjecting the defect images/reference images to an arbitrary image process (e.g., binarization image process or expansion/compression image process)” and “Reference image 1301 and defect image 1302 are subjected to image process A 1303 and image process B 1304, respectively. Binary images 1305 and 1306 are obtained respectively by binarizing wiring areas, which are derived from image processing”]) and a second thresholder to perform a second thresholding operation on an output of the second auto-encoder/decoder by using information of the second fault type to output the one or more second pre-processed reference maps. (Miyamoto et al., Fig. 13, Pg. 4 ¶ 0040 and 0043, Pg. 13 ¶ 0151 - 0154) Ghadar et al. in view of Abedini et al. and Miyamoto et al. are combinable because they are all directed towards image processing and analysis systems that determine similarity between an input image and reference images and, similar to Ghadar et al., Miyamoto et al. is also directed towards classifying wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghadar et al. in view of Abedini et al. with the teachings of Miyamoto et al. This modification would have been prompted in order to enhance the combined base device of Ghadar et al. in view of Abedini et al. with the well-known and applicable technique Miyamoto et al. applied to a similar device. Performing thresholding operations on the pre-processed reference maps to generate first and second thresholding reference maps, as taught by Miyamoto et al., would enhance the combined base device by improving its ability to quickly and reliably identify and locate potential fault types since areas of the pre-processed reference maps that are not relevant to defect classification would be removed from the pre-processed reference maps. Furthermore, this modification would enhance the combined base device by increasing its overall computational efficiency since the amount of data required to be stored and utilized in comparison operations would be reduced. Moreover, this modification would have been prompted by the teachings and suggestions of Ghadar et al. that eigenvectors of the die-stack can be thresholded to yield segments consisting of pixels with high covariance, that statistical images can be thresholded to yield segments, that the output of their detectors can be compared to a threshold and any values above the threshold may be identified as non-compliant, see at least page 3 paragraphs 0040, 0044 and 0047 and page 6 paragraph 0092 of Ghadar et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that thresholding operations would be performed on the pre-processed reference maps to generate first and second thresholding reference maps so as to increase the overall computational efficiency of the combined base device by reducing the amount of data to be utilized in comparison operations and allow for potential fault types to be quickly and reliably identified and located since areas of the pre-processed reference maps that are not relevant to defect classification would be removed. Therefore, it would have been obvious to combine Ghadar et al. in view of Abedini et al. with Miyamoto et al. to obtain the invention as specified in claim 13.

Claims 3, 4, 9, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghadar et al. U.S. Publication No. 2017/0192411 A1 in view of Abedini et al. U.S. Publication No. 2018/0121626 A1 as applied to claims 1, 11 and 17 above, and further in view of Riley et al. U.S. Publication No. 2019/0294923 A1.

-	With regards to claim 3, Ghadar et al. in view of Abedini et al. disclose the semiconductor wafer fault analysis system as claimed in claim 1. Ghadar et al. fail to disclose explicitly a first augmenter to augment the first pre-processed reference map based on a first parameter corresponding to the first fault type to generate a plurality of first augmented reference maps; and a second augmenter to augment the second pre-processed reference map based on a second parameter corresponding to the second fault type to generate a plurality of second augmented reference maps, wherein the database is updated with the first and second augmented reference maps that are generated by augmenting the first and second pre-processed reference maps. Pertaining to analogous art, Riley et al. disclose a first augmenter to augment the first pre-processed reference map based on a first parameter corresponding to the first fault type to generate a plurality of first augmented reference maps; (Riley et al., Abstract, Figs. 1 - 5, 7 & 8, Pg. 1 ¶ 0011, Pg. 2 ¶ 0026, Pg. 7 ¶ 0061 - 0062 and 0064 - 0065, Pg. 8 ¶ 0068 - Pg. 9 ¶ 0072, Pg. 10 ¶ 0080 - 0081) and a second augmenter to augment the second pre-processed reference map based on a second parameter corresponding to the second fault type to generate a plurality of second augmented reference maps, (Riley et al., Abstract, Figs. 1 - 5, 7 & 8, Pg. 1 ¶ 0011, Pg. 2 ¶ 0026, Pg. 7 ¶ 0061 - 0062 and 0064 - 0065, Pg. 8 ¶ 0068 - Pg. 9 ¶ 0072, Pg. 10 ¶ 0080 - 0081) wherein the database is updated with the first and second augmented reference maps that are generated by augmenting the first and second pre-processed reference maps. (Riley et al., Abstract, Figs. 3 - 5 & 7, Pg. 1 ¶ 0011, Pg. 6 ¶ 0057 - 0059, Pg. 7 ¶ 0061 and 0063 - 0065, Pg. 9 ¶ 0072 - 0073, Pg. 9 ¶ 0076 - Pg. 10 ¶ 0081, Pg. 11 ¶ 0085 - Pg. 12 ¶ 0088) Ghadar et al. in view of Abedini et al. and Riley et al. are combinable because they are all directed towards image processing and analysis systems that utilize train machine learning models to determine similarity between an input image and reference images and, similar to Ghadar et al., Riley et al. is also directed towards classifying wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghadar et al. in view of Abedini et al. with the teachings of Riley et al. This modification would have been prompted in order to enhance the combined base device of Ghadar et al. in view of Abedini et al. with the well-known and applicable techniques Riley et al. applied to a comparable device. Augmenting the first and second pre-processed reference maps to generate a plurality of first and second augmented reference maps, as taught by Riley et al., would enhance the combined base device by improving its ability to accurately and reliably learn to classify wafer defects since the classifier would be able to be trained on a larger and more diverse set of training images, reference maps. Furthermore, this modification would have been prompted by the teachings and suggestions of Ghadar et al. that steps of their method can be repeated for additional wafer images in order to refine their classifier, see at least page 2 paragraph 0024 and page 5 paragraph 0075 of Ghadar et al. Moreover, this modification would have been prompted by the teachings and suggestions of Riley et al. that utilizing synthetic training images significantly reduces the time needed to train a model for inspection since images for an entire specimen do not have to be generated and examined to find examples of defects, see at least page 13 paragraphs 0097 - 0099 of Riley et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the first and second pre-processed reference maps would be augmented to generate a plurality of first and second augmented reference maps so as to improve the ability of the combined base device to accurately and reliably classify wafer defects since its classifier would be able to be trained on a larger and more diverse set of training images, reference maps. Therefore, it would have been obvious to combine Ghadar et al. in view of Abedini et al. with Riley et al. to obtain the invention as specified in claim 3. 

-	With regards to claim 4, Ghadar et al. in view of Abedini et al. in view of Riley et al. disclose the semiconductor wafer fault analysis system as claimed in claim 3. Ghadar et al. fail to disclose explicitly wherein the first and second parameters have different features. Pertaining to analogous art, Riley et al. disclose wherein the first and second parameters have different features. (Riley et al., Pg. 7 ¶ 0065, Pg. 8 ¶ 0068 - 0069, Pg. 9 ¶ 0071 - 0072, Pg. 10 ¶ 0080 - 0081) 

-	With regards to claim 9, Ghadar et al. in view of Abedini et al. disclose the semiconductor wafer fault analysis system as claimed in claim 1, wherein the first auto-encoder/decoder is further to remove a noise of the classified fault type from the third reference map and to generate a third pre-processed reference map. (Ghadar et al., Pg. 3 ¶ 0040 - 0041 and 0044 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0070 - 0075) Ghadar et al. fail to disclose explicitly wherein, when the fault type of the target map is classified by the fault type analyzer, the target map is stored in the updated database as a third reference map corresponding to the classified fault type, and wherein one corresponding to the classified fault type among the first auto-encoder/decoder and the second auto-encoder/decoder is further to remove a noise of the classified fault type from the third reference map and to generate a third pre-processed reference map. Pertaining to analogous art, Abedini et al. disclose wherein one corresponding to the classified fault type among the first auto-encoder/decoder and the second auto-encoder/decoder is further to remove a noise of the classified fault type from the third reference map and to generate a third pre-processed reference map. (Abedini et al., Figs. 2 - 5 & 10, Pg. 2 ¶ 0024 - 0025, Pg. 3 ¶ 0031 - 0034, Pg. 3 ¶ 0036 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0049 - 0051) Abedini et al. fail to disclose explicitly wherein, when the fault type of the target map is classified by the fault type analyzer, the target map is stored in the updated database as a third reference map corresponding to the classified fault type. Pertaining to analogous art, Riley et al. disclose wherein, when the fault type of the target map is classified by the fault type analyzer, the target map is stored in the updated database as a third reference map corresponding to the classified fault type. (Riley et al., Figs. 5 & 7, Pg. 11 ¶ 0085 - 0087, Pg. 12 ¶ 0092 - Pg. 13 ¶ 0096 [“computer subsystem(s) may optionally add real defects found during a test to the training set and retrain the machine learning model” and “anytime that the machine learning model is used to detect and/or classify defects on a specimen, the results of the defect detection and/or classification may be added to the training set and then the model may be re-trained. The computer subsystem(s) may therefore be configured to perform a kind of adaptive learning in which the machine learning model may intermittently or continuously be re-trained with any (or some) newly detected and/or classified DOIs and/or nuisances, which may improve the performance of the machine learning model over time.”]) Ghadar et al. in view of Abedini et al. and Riley et al. are combinable because they are all directed towards image processing and analysis systems that utilize train machine learning models to determine similarity between an input image and reference images and, similar to Ghadar et al., Riley et al. is also directed towards classifying wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghadar et al. in view of Abedini et al. with the teachings of Riley et al. This modification would have been prompted in order to enhance the combined base device of Ghadar et al. in view of Abedini et al. with the well-known and applicable techniques Riley et al. applied to a comparable device. Storing the target map in the updated database as a third reference map corresponding to its classified fault type, as taught by Riley et al., would enhance the combined base device by improving its ability to accurately and reliably learn to classify wafer defects since it would be able to utilize additional wafer images, target/reference maps, to refine the classifier. Furthermore, this modification would have been prompted by the teachings and suggestions of Ghadar et al. that program steps of their system can be repeated for additional wafer images in order to refine their classifier, see at least page 2 paragraph 0024 and page 5 paragraph 0075 of Ghadar et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the target map would be stored in the updated database as a third reference map corresponding to its classified fault type so as to help improve the ability of the combined base device to accurately and reliably classify wafer defects by providing it with additional wafer images, target/reference maps, that it can utilize to refine the performance of the classifier. Therefore, it would have been obvious to combine Ghadar et al. in view of Abedini et al. with Riley et al. to obtain the invention as specified in claim 9. 

-	With regards to claim 14, Ghadar et al. in view of Abedini et al. disclose the semiconductor wafer fault analysis system as claimed in claim 11. Ghadar et al. fail to disclose explicitly wherein the pre-processer includes: a first augmenter module to expand the first reference map by using a first parameter corresponding to the first fault type and to generate the one or more first pre-processed reference maps; and a second augmenter module to expand the second reference map by using a second parameter corresponding to the second fault type and to generate the one or more second pre-processed reference maps. Pertaining to analogous art, Riley et al. disclose wherein the pre-processer includes: a first augmenter module to expand the first reference map by using a first parameter corresponding to the first fault type and to generate the one or more first pre-processed reference maps; (Riley et al., Abstract, Figs. 1 - 5, 7 & 8, Pg. 1 ¶ 0011, Pg. 2 ¶ 0026, Pg. 7 ¶ 0061 - 0062 and 0064 - 0065, Pg. 8 ¶ 0068 - Pg. 9 ¶ 0072, Pg. 10 ¶ 0080 - 0081) and a second augmenter module to expand the second reference map by using a second parameter corresponding to the second fault type and to generate the one or more second pre-processed reference maps. (Riley et al., Abstract, Figs. 1 - 5, 7 & 8, Pg. 1 ¶ 0011, Pg. 2 ¶ 0026, Pg. 7 ¶ 0061 - 0062 and 0064 - 0065, Pg. 8 ¶ 0068 - Pg. 9 ¶ 0072, Pg. 10 ¶ 0080 - 0081) Ghadar et al. in view of Abedini et al. and Riley et al. are combinable because they are all directed towards image processing and analysis systems that utilize train machine learning models to determine similarity between an input image and reference images and, similar to Ghadar et al., Riley et al. is also directed towards classifying wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghadar et al. in view of Abedini et al. with the teachings of Riley et al. This modification would have been prompted in order to enhance the combined base device of Ghadar et al. in view of Abedini et al. with the well-known and applicable techniques Riley et al. applied to a comparable device. Augmenting the first and second pre-processed reference maps to generate a plurality of first and second augmented reference maps, as taught by Riley et al., would enhance the combined base device by improving its ability to accurately and reliably learn to classify wafer defects since the classifier would be able to be trained on a larger and more diverse set of training images, reference maps. Furthermore, this modification would have been prompted by the teachings and suggestions of Ghadar et al. that steps of their method can be repeated for additional wafer images in order to refine their classifier, see at least page 2 paragraph 0024 and page 5 paragraph 0075 of Ghadar et al. Moreover, this modification would have been prompted by the teachings and suggestions of Riley et al. that utilizing synthetic training images significantly reduces the time needed to train a model for inspection since images for an entire specimen do not have to be generated and examined to find examples of defects, see at least page 13 paragraphs 0097 - 0099 of Riley et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the first and second pre-processed reference maps would be augmented to generate a plurality of first and second augmented reference maps so as to improve the ability of the combined base device to accurately and reliably classify wafer defects since its classifier would be able to be trained on a larger and more diverse set of training images, reference maps. Therefore, it would have been obvious to combine Ghadar et al. in view of Abedini et al. with Riley et al. to obtain the invention as specified in claim 14. 

-	With regards to claim 15, Ghadar et al. in view of Abedini et al. disclose the semiconductor wafer fault analysis system as claimed in claim 11. Ghadar et al. fail to disclose explicitly wherein the database is updated based on the target map and information of the classified fault type of the target map. Pertaining to analogous art, Riley et al. disclose wherein the database is updated based on the target map and information of the classified fault type of the target map. (Riley et al., Figs. 5 & 7, Pg. 11 ¶ 0085 - 0087, Pg. 12 ¶ 0092 - Pg. 13 ¶ 0096 [“computer subsystem(s) may optionally add real defects found during a test to the training set and retrain the machine learning model” and “anytime that the machine learning model is used to detect and/or classify defects on a specimen, the results of the defect detection and/or classification may be added to the training set and then the model may be re-trained. The computer subsystem(s) may therefore be configured to perform a kind of adaptive learning in which the machine learning model may intermittently or continuously be re-trained with any (or some) newly detected and/or classified DOIs and/or nuisances, which may improve the performance of the machine learning model over time.”]) Ghadar et al. in view of Abedini et al. and Riley et al. are combinable because they are all directed towards image processing and analysis systems that utilize train machine learning models to determine similarity between an input image and reference images and, similar to Ghadar et al., Riley et al. is also directed towards classifying wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghadar et al. in view of Abedini et al. with the teachings of Riley et al. This modification would have been prompted in order to enhance the combined base device of Ghadar et al. in view of Abedini et al. with the well-known and applicable techniques Riley et al. applied to a comparable device. Updating the database based on the target map and its classified fault type, as taught by Riley et al., would enhance the combined base device by improving its ability to accurately and reliably learn to classify wafer defects since it would be able to utilize additional wafer images, target/reference maps, to refine the classifier. Furthermore, this modification would have been prompted by the teachings and suggestions of Ghadar et al. that program steps of their system can be repeated for additional wafer images in order to refine their classifier, see at least page 2 paragraph 0024 and page 5 paragraph 0075 of Ghadar et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the database would be updated based on the target map and its classified fault type so as to help improve the ability of the combined base device to accurately and reliably classify wafer defects by providing it with additional wafer images, target/reference maps, that it can utilize to refine the performance of the classifier. Therefore, it would have been obvious to combine Ghadar et al. in view of Abedini et al. with Riley et al. to obtain the invention as specified in claim 15. 

-	With regards to claim 18, Ghadar et al. in view of Abedini et al. disclose the method as claimed in claim 17, wherein the first pre-processing operation further includes: an output of the first auto-encoder/decoder corresponding to the first fault type generating the one or more first pre-processed reference maps. (Ghadar et al., Pg. 2 ¶ 0019, Pg. 3 ¶ 0040 and 0044 - 0045, Pg. 4 ¶ 0058 - 0060, Pg. 5 ¶ 0064 and 0071 - 0072) Ghadar et al. fail to disclose explicitly expanding an output based on a first parameter corresponding to the first fault type to generate the one or more first pre-processed reference maps, and wherein the second pre-processing operation further includes expanding an output of the second auto-encoder/decoder based on a second parameter corresponding to the second fault type to generate the one or more second pre-processed reference maps. Pertaining to analogous art, Abedini et al. disclose wherein the first pre-processing operation further includes: an output of the first auto-encoder/decoder corresponding to the first fault type generating the one or more first pre-processed reference maps, Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051) and wherein the second pre-processing operation further includes an output of the second auto-encoder/decoder corresponding to the second fault type generating the one or more second pre-processed reference maps. (Abedini et al., Figs. 2 & 4A - 5, Pg. 2 ¶ 0025, Pg. 3 ¶ 0031 - 0037, Pg. 4 ¶ 0040 - 0043, Pg. 5 ¶ 0049 - 0051 [“For each group, an auto encoder, such as, auto encoder 1 (232), auto encoder 2 (234) . . . auto encoder N (236) is trained. The number N of auto encoders can vary based on the number of groups”]) Abedini et al. fail to disclose explicitly expanding an output based on a first parameter corresponding to the first fault type to generate the one or more first pre-processed reference maps, and expanding an output based on a second parameter corresponding to the second fault type to generate the one or more second pre-processed reference maps. Pertaining to analogous art, Riley et al. disclose expanding an output based on a first parameter corresponding to the first fault type to generate the one or more first pre-processed reference maps, (Riley et al., Abstract, Figs. 1 - 5, 7 & 8, Pg. 1 ¶ 0011, Pg. 2 ¶ 0026, Pg. 7 ¶ 0061 - 0062 and 0064 - 0065, Pg. 8 ¶ 0068 - Pg. 9 ¶ 0072, Pg. 10 ¶ 0080 - 0081) and expanding an output based on a second parameter corresponding to the second fault type to generate the one or more second pre-processed reference maps. (Riley et al., Abstract, Figs. 1 - 5, 7 & 8, Pg. 1 ¶ 0011, Pg. 2 ¶ 0026, Pg. 7 ¶ 0061 - 0062 and 0064 - 0065, Pg. 8 ¶ 0068 - Pg. 9 ¶ 0072, Pg. 10 ¶ 0080 - 0081) Ghadar et al. in view of Abedini et al. and Riley et al. are combinable because they are all directed towards image processing and analysis systems that utilize train machine learning models to determine similarity between an input image and reference images and, similar to Ghadar et al., Riley et al. is also directed towards classifying wafer defects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ghadar et al. in view of Abedini et al. with the teachings of Riley et al. This modification would have been prompted in order to enhance the combined base device of Ghadar et al. in view of Abedini et al. with the well-known and applicable techniques Riley et al. applied to a comparable device. Generating the one or more first and second pre-processed reference maps by expanding outputs of pre-processing operations on the first and second reference maps, as taught by Riley et al., would enhance the combined base device by improving its ability to accurately and reliably learn to classify wafer defects since the classifier would be able to be trained on a larger and more diverse set of training images, reference maps. Furthermore, this modification would have been prompted by the teachings and suggestions of Ghadar et al. that steps of their method can be repeated for additional wafer images in order to refine their classifier, see at least page 2 paragraph 0024 and page 5 paragraph 0075 of Ghadar et al. Moreover, this modification would have been prompted by the teachings and suggestions of Riley et al. that utilizing synthetic training images significantly reduces the time needed to train a model for inspection since images for an entire specimen do not have to be generated and examined to find examples of defects, see at least page 13 paragraphs 0097 - 0099 of Riley et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that one or more first and second pre-processed reference maps would be generated by expanding outputs of pre-processing operations on the first and second reference maps so as to improve the ability of the combined base device to accurately and reliably classify wafer defects since its classifier would be able to be trained on a larger and more diverse set of training images, reference maps. Therefore, it would have been obvious to combine Ghadar et al. in view of Abedini et al. with Riley et al. to obtain the invention as specified in claim 18. 

Allowable Subject Matter
Claims 6 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al. U.S. Publication No. 2016/0163035 A1; which is directed towards systems and methods for defect classification in a semiconductor process, wherein a deep-architecture neural network, such as an autoencoder, is utilized to discover useful features from one or more defect images and machine-learned features are added to an existing library of features for classifying a defect of the defect images. 
Dubovsky et al. U.S. Publication No. 2020/0074247 A1; which is directed towards a system and method for visual recognition, wherein multiple embedding models are trained to produce, in response to an input image feature vector, different embedding vectors that are each representative of one particular visual category out of a plurality of visual categories and the different embedding vectors are then utilized to classify a category of the input image.
Oliveira Pinheiro U.S. Publication No. 2019/0325299 A1; which is directed towards systems and methods for addressing the cross domain issue using a similarity based classifier convolutional neural network (CNN), wherein an input image is passed through the CNN to generate features which are then compared to features of multiple sets of prototype representations that each represent a category of images so as to classify the input image.
Pan U.S. Publication No. 2021/0209410 A1; which is directed towards a method and apparatus for classification of wafer defect patterns, wherein feature codes of wafer images are generated with a trained auto-encoder and classification of the wafer images is performed based on a result of clustering the generated feature codes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667